COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00086-CV


ROBERT PAUTSKY                                                  APPELLANT

                                          V.

GREGORY OHMSTEDE                                                  APPELLEE


                                      ------------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 176,057-B

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant's “Motion to Dismiss Appeal.”     It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

      1
       See Tex. R. App. P. 47.4.
                                         PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: July 10, 2014




                           2